Citation Nr: 0023209	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the character of discharge determination.  

2. Entitlement to service connection for chronic cervical 
spine disorder.

3. Entitlement to service connection for right carpal tunnel 
syndrome.  

4. Entitlement to service connection for paralysis of the 
left and right side.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from December 1980 to 
December 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1992 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a cervical spine 
condition, paralysis of the right and left side, and for 
status post carpal tunnel surgery of the right wrist.  
The appellant has also timely perfected an appeal to the July 
1994 administrative decision denying the appellant's request 
to reopen the May 1992 determination regarding the 
appellant's character of discharge.  

The Board notes that the appellant timely perfected an appeal 
on the issue of service connection for residuals of a 
fracture of the right middle finger.  In January 1993, the 
appellant submitted a copy of the November 1992 statement of 
the case with the notation that he did not wish compensation 
for his right middle finger disorder.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  
Therefore, this issue is not before the Board. 

By letter, received in April 2000, the veteran requested 
additional time to submit evidence in support of his claim 
for service connection for a neck disorder.  In June 2000, 
the Board granted the veteran 30 days to submit such 
evidence.  The record contains no submissions by the veteran 
since that date.  The Board notes that the issue of service 
connection for the veteran's neck disorder is remanded to the 
RO, infra, for further development.  The veteran is free to 
submit further evidence directly to the RO on that issue 
during adjudication and development on remand.  


FINDINGS OF FACT

1. By decision dated in May 1992, the RO made a determination 
as to the appellant's character of discharge.  The 
appellant was properly notified of that decision, and he 
did not perfect a timely appeal.  

2. Additional evidence in support of the appellant's claim 
for redetermination of his character of discharge, 
submitted since the June 1992 RO decision, is either 
duplicative or cumulative of evidence previously 
submitted.

3. The record contains evidence of a current cervical spine 
disorder, note of a cervical spine condition during 
service, continuity of symptomatology, and competent 
medical evidence of a nexus between the appellant's 
current condition and the continuity of symptomatology.  

4. The appellant's right carpal tunnel syndrome and numbness 
and pain of the bilateral upper extremities were first 
noted during a period of service, for which the appellant 
is not eligible for VA benefits due to the character of 
his discharge. 

5. The record contains no competent medical evidence of a 
nexus between the appellant's current right carpal tunnel 
syndrome and numbness and pain of the bilateral upper 
extremities and any incident of his recognized military 
service.  


CONCLUSIONS OF LAW

1. The May 1992 RO decision determining the appellant's 
character of discharge is final.  38 U.S.C. § 4005(c) 
(1989); 38 C.F.R. § 19.192 (1991) (38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (1999)).

2. No new and material evidence has been presented to warrant 
reopening the determination of character of discharge.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The claim of entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

4. The claim of entitlement to service connection for right 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

5. The claim of entitlement to service connection for 
paralysis of the left and right side, currently manifested 
by numbness and pain of the bilateral upper extremities, 
is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Character of Discharge

I. Factual Background

The appellant's administrative records show that he was 
sentenced to a bad conduct discharge, confinement for ten 
months, forfeiture of all pay and allowances, and reduction 
to airman basic for use of cocaine between February 1988 and 
March 1988. 

In August 1991, the National Personnel Records Center (NPRC) 
certified that the appellant enlisted in the service in July 
1980 with a scheduled discharge date in July 1984.  The 
appellant was discharged in October 1984 for immediate 
reenlistment with a scheduled discharge date in October 1988.  
The appellant was discharged in April 1988 for immediate 
reenlistment and served until February 1991.  

In an undated "Report of Contact" the RO reported that 
after further review of the file it was determined that the 
appellant entered the enlisted reserved in July 1980 and 
entered active duty in December 1980, making him eligible for 
separation in December 1984.  The appellant was discharged 
for the purpose of reenlistment in October 1984 and was 
eligible for complete separation in October 1988.  He was 
discharged in April 1988 for the purpose of reenlistment, 
making him eligible for complete separation in April 1992.  
However, the appellant received a bad conduct discharge in 
February 1991.  

By administrative decision in May 1992, the RO noted that the 
appellant was arrested for cocaine use in June 1988 and in 
February 1989 was found guilty of wrongful use of cocaine 
during the period of February to March 1988.  The appellant 
was separated in February 1991 with a bad conduct discharge.  
The RO determined that the appellant's active service from 
December 1980 through December 1984 was terminated by a fully 
honorable discharge.  The appellant's period of service from 
December 1984 to February 1991 was terminated under 
dishonorable conditions.  The appellant was notified of this 
decision under cover letter dated in June 1992.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1989); 38 C.F.R. § 19.192 (1991) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (1999)).  

The appellant filed a request to reopen his claim regarding 
the character of discharge determination.  The evidence, 
submitted since the final RO decision in May 1992, includes 
copies of service records, testimony of the appellant at a 
hearing before an RO hearing officer, and statements from the 
appellant.  

The appellant submitted a copy of NA Form 13038 indicating 
that he was honorably discharged on April 5, 1988.  

At a hearing before an RO hearing officer in September 1994, 
the appellant testified that in 1987 he was given a directive 
from the service department that he had to decide to either 
reenlist or get out early six months prior to the expiration 
of the four-year term beginning in October 1984.  
Transcript, p. 5.  The appellant's representative noted that 
a key witness against the appellant during the original 
court-martial had later been discharged for cause due to 
"advocating evidence in other cases" and other misconduct.  
The representative stated that the appellant continued to 
maintain his innocence on the original charge.  
Transcript, p. 7.  


II. Analysis

As an initial matter, the Board notes that the requirements 
of 38 U.S.C.A. § 5108 apply to the reopening of a claim 
regardless of the grounds on which the claim was previously 
disallowed.  Nothing in the statutory language of 
Section 5108 suggests that the statute does not apply to 
claims that originally were disallowed because the claimant's 
appellant status was not established.  D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000).  

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If a person was discharged under conditions other 
than honorable, including "Under Other Than Honorable 
Conditions," the Secretary is required to make 
a determination regarding whether the discharge was issued 
under other than dishonorable conditions.  38 C.F.R. § 
3.12(c), (d) (1999).  Where the Secretary determines that a 
person's discharge from service was under dishonorable 
conditions, the payment of pension, compensation, or 
dependency and indemnity compensation benefits, based on that 
period of service, is barred.  38 C.F.R. § 3.12(a)-(d) 
(1999).  The term "veteran" means a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (1999).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions:  (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203(a) 
(1999).  The Board notes that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In June 1992, the RO determined that the appellant's service 
from December 9, 1984, to February 5, 1991, was terminated 
under dishonorable conditions for purposes of VA benefits.  
Since that final denial of the appellant's claim, the 
appellant has submitted a copy of a service record noting 
honorable discharge in April 1988 and testimony at a 
September 1994 hearing, during which the appellant and his 
representative called into question the propriety of the 
conviction during service that led to the bad conduct 
discharge in February 1991.  Evidence that the appellant was 
discharged in April 1988 for immediate reenlistment was 
considered by the RO prior to the June 1992 determination.  
The appellant's testimony at the hearing, although new in the 
sense that it was not previously considered, is not material.  
The appellant alleges that the key witness against him at his 
court-martial was later discharged from service due to 
misconduct in providing evidence in other trials.  The Board 
notes that service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
appellant has presented no evidence to support his 
contentions that he was wrongly convicted, resulting in his 
bad conduct discharge. Review of the nature of the veteran's 
discharge lies within the jurisdiction of the service 
department. The service department has not amended the 
finding of guilty for use of cocaine nor the bad conduct 
discharge. The Board finds that no new and material evidence 
has been submitted to reopen the character of discharge 
determination made in May 1992.  


Service Connection

III. Factual Background

The appellant's service medical records show that he suffered 
a cervical strain in February 1984.  X-ray examination at 
that time was normal.  The appellant again complained of neck 
pain in September 1985.  Carpal tunnel syndrome was first 
diagnosed in June 1988.  In November 1988, a two-year history 
of paresthesia of the right upper extremity was noted.  A 
clinic note in January 1989 noted that the appellant was 
diagnosed with right arm paresthesia in November 1988.  
The physician noted that the symptoms involved three of the 
appellant's limbs, but the physician was unable to state 
whether it was a non-apparent structural disease or metabolic 
contributor, which was causing these sensory and motor 
symptoms.  

The service medical records included a report of magnetic 
resonance imaging (MRI) scan in October 1990 that revealed a 
left mild C5-6 herniated nucleus pulposus with some 
compression of the neural foramen.  A November 1990 
neurosurgery consultation noted that the appellant had been 
treated for two years for symptomatology that predated 
treatment by two years, including paresthesia of the right 
arm, which suggested carpal tunnel syndrome.  

A VA orthopedic examination was conducted in June 1991.  The 
appellant complained of pain in the neck and weakness in the 
hands.  He reported that his neck symptoms began in 1984 
after a motor vehicle accident and the other neurologic and 
orthopedic symptoms started gradually over the subsequent 
years.  The examiner noted pain in the neck, radiating into 
both trapezius muscle areas, pain in the arm and forearm 
bilaterally, and chronic pain in the right wrist with a 
history of carpal tunnel surgery.  The examiner provided 
diagnoses of chronic muscular strain superimposed on 
degenerative instability of the disc at C5-6 with signs of 
cervical nerve root irritation and chronic trapezius muscle 
strain, referred pain from the neck and trapezius muscles in 
the full length of both upper extremities, and right wrist 
status post carpal tunnel surgery without any improvement in 
upper extremity symptoms.  

In a VA Form 646, received in June 1994, the appellant 
contended that his chronic neck muscular strain and related 
problems had their beginning with the original injury in 
February 1984.  The appellant stated that his neck pain 
continued from that date, although he did not seek treatment 
until September 1985, when he re-injured his neck.  

At a hearing before an RO hearing officer in September 1994, 
the appellant's representative stated that the appellant 
originally injured his neck in February 1984 and that the 
appellant continued to experience symptoms throughout his 
remaining military service.  Transcript, p. 6.  The appellant 
testified that he had numbness of the left and right side.  
Transcript, p. 9.  


IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 
477, 480 (1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);  38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza, 7 Vet. App. at 506.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

As noted above the appellant's recognized active service for 
purposes of VA compensation benefits is from December 1980 to 
December 1984.  Any disabilities which were a result of the 
appellant's service from December 1984 to February 1991 are 
not compensable.  See 38 C.F.R. § 3.12(a)-(d)

Service Connection for Cervical Spine Disorder

In the instant case, the appellant has submitted evidence of 
a current disability.  The VA examination in June 1991 noted 
chronic muscular strain and degenerative instability at C5-6.  
The appellant's service medical records note treatment for 
acute cervical strain in February 1984.  

Neck pain was noted during service and the appellant has 
reported a continuity of the symptomatology with increased 
pain and numbness.  The VA examiner in June 1991 noted the 
appellant's report of continuity of symptomatology since the 
1984 motor vehicle accident in reaching the diagnosis of 
chronic cervical muscular strain.  

Based on the service medical records, the appellant's 
statements, and the VA examination in June 1991, the Board 
finds that the appellant's claim for service connection for 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
appellant in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The Board finds that further development is necessary to meet 
this duty and such development is ordered in the remand 
portion of this decision.

Service Connection for Right Carpal Tunnel Syndrome and 
Paralysis of the Left and Right Side

The VA examination in June 1991 noted diagnoses of right 
wrist status post carpal tunnel surgery without any 
improvement, chronic trapezius muscle strain, and referred 
pain form the neck in the full length of both upper 
extremities.  

Although the appellant was diagnosed with carpal tunnel 
syndrome during his military service, he was not diagnosed 
until 1988, during the period of service for which the 
appellant is not eligible for VA benefits.  Similarly the 
appellant's numbness and pain of the upper extremities was 
noted between 1986 and 1988, during the period of service for 
which the appellant is ineligible for VA benefits.  

Further, the record contains no competent medical evidence of 
nexus between the appellant's later diagnosed carpal tunnel 
syndrome and upper extremity pain and numbness and any 
incident of the appellant's military service from December 
1980 to December 1984.  Without evidence of inservice 
occurrence and competent evidence of a nexus between the 
appellant's current diagnoses and any incident of his 
recognized military service, the appellant's claims cannot be 
well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley, 212 F.3d at 1260; Morton, 
12 Vet. App. at 480.  However, the United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103(a) (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 
8 Vet. App. at 79-80.  Section 5103(a) imposes an obligation 
to notify a veteran of factual evidence needed only when the 
circumstances of a case put VA on notice that relevant 
evidence may have existed, or could have been obtained, that 
if true, would have made the claim "plausible" and that 
such evidence had not been submitted with the application.  
Smith v. West, 214 F.3d 1331, 1334 (Fed. Cir. 2000) (per 
curiam).  The appellant has not identified any medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform the appellant under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

No new and material evidence having been received, the 
application to reopen the determination of character of 
discharge is denied.

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  To this extent, the appeal 
is granted.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.  

Entitlement to service connection for paralysis of the left 
and right side is denied.  



REMAND

Because the claim of entitlement to service connection for a 
cervical spine disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the appellant 
identify all medical care providers who 
have treated him for his neck disorder 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.

2. The RO should arrange for an examination 
of the appellant by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
appellant's cervical spine disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the appellant's 
condition.  The examiner should express 
an opinion as to the likelihood that the 
veteran's current cervical spine disorder 
had its onset in or is otherwise related 
to his active military service.  
The examiner should specifically address 
whether it is at least as likely as not 
that the current cervical spine disorder 
is a residual of the February 1984 acute 
cervical strain as opposed to later 
injury incurred during service.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for a cervical 
spine disorder.  If the claim remains 
denied, the appellant should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The appellant should then 
be afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified.  The 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



